Exhibit 10.2
 
RELEASE
 
KNOW ALL MEN BY THESE PRESENTS that Suresh Gupta, (“Gupta”), for good and
valuable consideration, including but not limited to the consummation of a share
purchase agreement between Gupta and Atlantic and Pacific Communications for the
sale of shares of AAA Best Car Rental Inc. (“AAA”), the receipt and sufficiency
of which consideration is hereby acknowledged, agrees as follows:
 
1. Gupta hereby remises, releases and forever discharges AAA and its assigns,
employees and servants, and, where applicable, the executors, administrators,
successors and assigns from any and all manner of action and actions, cause and
causes of action, suits, debts, dues, sums of money, claims, demands and
obligations whatsoever, at law or in equity, which Gupta may have had or now
have or which his assigns, receivers, receiver-managers, trustees, affiliates,
and, where applicable, the heirs, executors, administrators, successors and
assigns of his hereafter can, shall or may have existing up to the present time
by reason of any matter cause or thing whatsoever relating to or arising out of
the relationship between the Gupta and AAA relating to, arising out of or in
connection with any and all dealings between the parties to the date hereof.
 
2. Notwithstanding the above provision and for greater clarification, this
Release does not apply to any claims that may arise after the date of this
Release.
 
3. It is understood and agreed that Gupta shall not commence or continue any
claims or proceedings against anyone in respect of anything hereby released
which may result in a claim or proceedings against AAA. If any such claim or
proceeding results in any claim or proceeding against AAA, then the party
bringing such claim or proceeding shall indemnify and save harmless the other
party from all resulting liabilities, obligations and costs.
 
4. Gupta hereby represents that he is the only party entitled to the
consideration expressed in this Release, and has not assigned any right of
action released hereby to any other firm, corporation or person.
 
5. Gupta acknowledges that he has read this document and fully understands the
terms of this Release, and acknowledges that this Release has been executed
voluntarily after either receiving independent legal advice, or having been
advised to obtain independent legal advice and having elected not to do so.
 
6. This Release is governed by the laws of Nevada, and the parties attorn to the
jurisdiction of the Courts of Nevada with regard to any dispute arising out of
this Release.
 
7. Execution and delivery of this document by fax shall constitute effective
execution and delivery. Execution of this document by a corporation shall be
effective notwithstanding that its corporate seal is not affixed hereto.
 
DATED for reference this 4th day of January, 2011.
 

 
/s/ Suresh Gupta
 
SURESH GUPTA

 
 

--------------------------------------------------------------------------------






 